In an action to recover damages, inter alia, for civil rights violations pursuant to 42 USC § 1983, the plaintiff appeals from an order of the Supreme Court, Westchester County (Bellantoni, J.), entered December 13, 2004, which granted the defendants’ motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint.
Ordered that the order is modified, on the law, by deleting the provision thereof granting that branch of the defendants’ motion which was to dismiss the causes of action alleging civil rights violations pursuant to 42 USC § 1983 insofar as asserted against the defendants Village of Briarcliff Manor and Briarcliff Manor Police Department, and substituting therefor a provision denying that branch of the motion; as so modified, the order is affirmed, with costs to the plaintiff.
*792Giving the allegations of the complaint the benefit of every favorable inference (see Leon v Martinez, 84 NY2d 83, 87-88 [1994]; CPLR 3211 [a] [7]), we conclude that the complaint states a cause of action pursuant to 42 USC § 1983 for violation of the plaintiffs civil rights against the defendants Village of Briarcliff Manor and Briarcliff Manor Police Department, insofar as it alleges that those defendants acted with deliberate indifference to the plaintiffs constitutional rights in failing to adequately train and supervise their police officers in matters concerning the sealing of arrest records and dissemination of information from sealed arrest records to the public (see Johnson v Kings County Dist. Attorney’s Off., 308 AD2d 278 [2003]). Accordingly, the Supreme Court erred in granting that branch of the defendants’ motion which sought to dismiss, for failure to state a cause of action, the causes of action alleging civil rights violations pursuant to 42 USC § 1983 insofar as asserted against the defendants Village of Briarcliff Manor and Briarcliff Manor Police Department.
The plaintiff’s remaining contentions are without merit. Crane, J.P, Luciano, Rivera and Lunn, JJ., concur.